                                                                                                        F
    Waiver of Rule5(c) and 5.l(a) Hearings
                                                                                                          JAN 3 1 2019
                                   UNITED STATES DISTRICT COURT
                                                                                                  CU'.HK U~i°"TRiCT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA                             ~~UTHERN    1
                                                                                                             _SP,: !J'i!OF CALIFORNIA
                                                                                                           ,       Lf\        DEPUTY
UNITED STATES OF AMERICA                                            Magistrate Case No. 19MJ0204

            v.
                                                                    WAIVER OF RULE S(c) and 5.l(a) HEARINGS
ANDRE WILBURN                                                       (Excluding Probation/Supervised Release Violation)


            I, ANDRE WILBURN, understand that in the Eastern District of New Y01k, charges are pending alleging

violationofTitle 18, United States Code, Sections 2251 (a) and 2252(a)(2), and that I have been arrested in the Southern

District of California and taken before a United States Magistrate Judge, who informed me of the charge and of my

right to:

            1.       Retain counsel or request the appointment of counsel ifl am unable to retain counsel;

            2.       Request transfer of the proceedings to this district pursuant to Rule 20, Fed.R.Crim.P., in order to

                     plead guilty if the United States Attorneys in both districts approve the transfer in writing;

            3.       A preliminary hearing ifrequired by Federal Rules of Criminal Procedure 5.1 or 58(b )(2)(G) (unless

                     an indictment has been returned or an information filed) to determine whether there is probable cause

                     to believe an offense has been committed by me, the hearing to be held either in this district or the

                     district of prosecution; and

            4.       An identity hearing to determine ifl am the same person named in the charging document.

            I HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):

            D identity hearing

            D preliminary hearing

            D identity hearing and have been informed I have no right to a preliminary hearing

            ~dentity hearing but request a preliminary hearing be held in the prosecuting district and, therefore, consent
            to the issuance of an order requiring my appearance in the prosecuting district where the charge is pending

            against me.



                                                                                           --~---~WILBURN
                                                                                                                  Defendant


                                                                                                                      ounsel


                                                                                                                       Date


J
